PER CURIAM:
This is a handwritten application by an inmate of the State Prison for what is termed a writ of error coram nobis or any appropriate remedial writ. From the petition it appears that the petitioner was sentenced to fifteen years upon a jury verdict of a crime against nature in Yellowstone County in February of 1960.
Petitioner was first tried and found guilty of the crime in May of 1959. On appeal to this court the judgment of conviction was reversed and a new trial ordered. Petitioner was retried and again convicted. No appeal was taken.
*625In May of 1964, the petitioner sought through the district court of Yellowstone County appointment of counsel, a transcript of trial proceedings and was denied relief.
The basis of petitioner’s application to this court is the now familiar one that his counsel was inadequate in various ways. A re-reading of the opinion in State v. Ponthier, 136 Mont. 198, 346 P.2d 974, indicates that counsel was most adequate and successful on the appeal in that case, and we will not indulge in discussion of the now familiar charge of inadequacy of counsel. Finding no merit in the application, it is hereby denied.